Case 1:18-cv-24588-UU Document 121 Entered on FLSD Docket 09/09/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-cv-24588-UU

  CARNIVAL CORPORATION,

         Plaintiff,

  v.

  TAMMY MCCALL,

        Defendant.
  ___________________________________/

                                               ORDER

         THIS CAUSE comes before the Court upon the Report and Recommendation (R&R)

  issued by Magistrate Judge John J. O’Sullivan. D.E. 118. The Court has reviewed the pertinent

  portions of the record and is otherwise fully advised in the premises.

         On March 10, 2020, Plaintiff filed its Verified Motion to Enforce Injunction, for Contempt,

  for Sanctions, and to Compel Defendant to Provide Judgment Debtor Fact Information. D.E. 94.

  The Court referred this motion to Magistrate Judge O’Sullivan for a report and recommendation

  (D.E. 95), which he issued on August 25, 2020 and required that any objections be filed by

  September 8, 2020. D.E. 118. As of the date of this Order, no objections have been filed. The

  Court has separately made a review of the R&R, the entire file, and record herein and agrees with

  Magistrate Judge O’Sullivan’s recommendations in all respects. Accordingly, it is

         ORDERED AND ADJUDGED that the R&R (D.E. 118) is RATIFIED, AFFIRMED and

  ADOPTED. Plaintiff’s Verified Motion to Enforce Injunction, for Contempt, for Sanctions, and

  to Compel Defendant to Provide Judgment Debtor Fact Information (D.E. 94) is GRANTED IN

  PART and DENIED IN PART as follows:
Case 1:18-cv-24588-UU Document 121 Entered on FLSD Docket 09/09/2020 Page 2 of 3



           1.    Defendant SHALL produce to Plaintiff a report of all sales of shore excursions and

  tours utilizing the Amber Cove name from January 29, 2020, including when, to whom, and how

  many were sold, along with supporting invoices and receipts within thirty days from the date of

  this Order.

           2.    Defendant SHALL file a sworn, written report in accordance with Paragraph 3 of

  the Permanent Injunction (D.E. 89) within thirty days from the date of this Order. This report

  should affirm that Defendant has complied with all requirements of Paragraph 2 of the Permanent

  Injunction (D.E. 89) and clearly indicate that Defendant has surrendered or destroyed all

  marketing, advertising, or promotional materials in electronic form as required by Paragraph 2(b),

  cancelled or removed all online accounts or pages bearing the Accused Mark as required by

  Paragraph 2(c), and sent letters to U.S. customers as required by Paragraph 2(g).

           3.    If, after thirty days from the date of this Order, Defendant fails to: (1) provide to

  Plaintiff a report of all sales of shore excursions and tours with supporting invoices and receipts;

  (2) file the sworn, written report in accordance with Paragraph 3 of the Permanent Injunction (D.E.

  89); or (3) meet any of the requirements of the Permanent Injunction (D.E. 89), the Court shall

  impose a $200.00 daily fine on Defendant until Defendant has fully complied with the Permanent

  Injunction (D.E. 89) and this Order.

           4.    Plaintiff SHALL file documents supporting reasonable attorneys’ fees incurred in

  connection with the instant enforcement proceedings within twenty days from the date of this

  Order.

           DONE AND ORDERED in Chambers in Miami, Florida this _9th__ day of September,

  2020.
Case 1:18-cv-24588-UU Document 121 Entered on FLSD Docket 09/09/2020 Page 3 of 3




                                      URSULA UNGARO
                                      UNITED STATES DISTRICT JUDGE

   Copies furnished to:
   All Counsel of Record
